Walker, J.
The defendant was tried for the offence of furnishing whisky to a slave for his own use, and was convicted. He insists that a new trial should have been granted, because the proof failed to show that the negro wás a slave, or if a slave, to whom he belonged; and failed to show that he did not belong to defendant. “All negroes and mulattoes are deemed prima, fade slaves, and it rests upon those alleging freedom to prove it.” Code, sec. 1600. In this case there was no evidence that the negro was free.
By the Oode, sec. 4491, no owner or any other person whatsoever shall sell or furnish any slave or free person of color with any spirituous liquors for his own use, provided the owner, etc., may furnish his own slaves, or those in, his *533employ, with such quantity as he may believe is for the benefit of such slave. There is no evidence that this slave belonged to defendant,"jor was under his care; indeed, the evidence is pretty satisfactory that he belonged to some one else. If he had been the property of defendant, he could have proved it. When the State proved that defendant sold the liquor to the slave for his own use, ajp rima facie case was made out, and, unexplained, became conclusive.
[2] No explanation was made by defendant, and, we think, under this state of facts, the Court certainly did right *to charge the jury, that it did not devolve on the state to prove that the sale was made without the consent of the owner ; but that if defendant had the owner’s consent he might prove it. "We think the principles decided in Sweeney vs. The State, 16 Ga. R., 467, sustained the Court below in the rulings in this case.
[3] It may be a very grave question whether any sort of permission from the owner would have been a protection to defendant. It would seem that the authority to furnish spirituous liquors to a negro for his own use, can not be delegated at all. Reinhart vs. The State, 29 Ga. R., 525. The conviction, we think, was right, and the Court below very properly overruled the motion for a new trial.
Judgment affirmed.